DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statements, filed 30 July 2021 and 23 March 2022 have been fully considered by the examiner. Signed copies are attached.
Acknowledgement is made of the preliminary amendment to the claims filed on 30 July 2021, and the application is being examined on the basis of the amended disclosure.
Claims 25 and 26 are rejected, grounds follow.
Claims 1-24 and 27-33 are allowable, reasons follow.

Priority
Application’s status as a 35 USC 371 national stage application of PCT application PCT/AU2020/050103 is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Drawings
The drawings are objected to because:
Figs. 5, 22E, 22F, 28, 30, and 32 are objected to because the text is on shaded portions of the drawing, proving difficult to read. 37 CFR 1.84(p)(3) requires that text should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being Anticipated by Jensen et al., US Pg-Pub 2018/0267565 (hereafter JENSEN).

Regarding Claim 25, JENSEN teaches:
A hydraulic circuit tuning system, (fig. 1, 100) the hydraulic tuning system comprising: 
a tool (fig. 1, control valves 104, 108) operable to perform at least one action (opening and/or closing, see e.g. [0022]) for tuning (i.e. control of flow, pressure, or temperature see e.g. [0027]) of an other system comprising an hydraulic circuit,  (fig. 1, process fluid flow 120. see [0026])
the other system comprising at least one hydraulic adjustment point; (fig. 1, flow control members 106, 110)
a controller; (fig. 1, Valve controller 102)
storage ([0028] “valve controller 102 is hereby expressly defined to include a tangible computer readable storage device or storage disk such as a memory”) storing electronic program instructions for controlling the controller; ([0028] “valve controller 102 of FIG. 1 may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware.”)
and an input means; (see [0059] “the valve controller 102 may receive one or more input(s), notification(s) and/or message(s) from the PLC 118 and/or, more generally, from the control system 116”)
wherein the controller is operable, under control of the electronic program instructions, to: receive input via the input means; (e.g. “Set Point 122”, see fig. 1)
process the input (see e.g. [0023] describing processing of the signal 122 by means of accessing a look-up table that “correlated and/or associates one or more parameter(s)… of the coordinated control signal 122 of FIG. 1 with respective desired positions [of the first and second] flow control member[s]”)
and, on the basis of the processing, control the tool to perform the action for tuning of the hydraulic circuit,  ([0024] “Based on the received coordinated control signal 122, the valve controller 102 of FIG. 1 transmits a control signal 124 to the first valve 104 (e.g. via the first actuator 112) … and control signal 126 to the second valve 108 (e.g. via the second actuator 114)”)
wherein the tool comprises at least one actuator (e.g. fig. 1, Actuators 112, 114) being operatively connected to the hydraulic adjustment point (see fig. 1, lines connecting actuator 112 to control valve 104; and actuator 114 to control valve 106) of the other system for tuning of the other system (see e.g. [0024] describing adjustment of the flow control member by transmission of a control signal 126 to actuator 114.)
and to the controller for controlling of the actuator. (see fig. 1, communication line 126 connecting valve controller 102 to actuator 114.)

Regarding Claim 26, JENSEN teaches:
A method (see e.g. fig. 4,) for operating a system (fig. 1, 100)  for tuning (i.e. control of flow, pressure, or temperature see e.g. [0027]) an other system comprising a hydraulic circuit, (fig. 1, process fluid flow 120. see [0026])
the other system comprising at least one hydraulic adjustment point, (fig. 1, flow control members 106, 110)
the method comprising: storing electronic program instructions for controlling a controller; ([0028] “valve controller 102 of FIG. 1 may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware.”)
and controlling the controller via the electronic program instructions, to: receive input  (e.g. “Set Point 122”, see fig. 1) via an input means; (see [0059] “the valve controller 102 may receive one or more input(s), notification(s) and/or message(s) from the PLC 118 and/or, more generally, from the control system 116”)
and process the input  (see e.g. [0023] describing processing of the signal 122 by means of accessing a look-up table that “correlated and/or associates one or more parameter(s)… of the coordinated control signal 122 of FIG. 1 with respective desired positions [of the first and second] flow control member[s]”)
and, on the basis of the processing, control(fig. 1, control valves 104, 108) operable to perform at least one action (opening and/or closing, see e.g. [0022]), to perform the action for tuning of the hydraulic circuit, ([0024] “Based on the received coordinated control signal 122, the valve controller 102 of FIG. 1 transmits a control signal 124 to the first valve 104 (e.g. via the first actuator 112) … and control signal 126 to the second valve 108 (e.g. via the second actuator 114)”)
wherein the tool comprises at least one actuator (e.g. fig. 1, Actuators 112, 114) being adapted to be operatively connected to the hydraulic adjustment point (see fig. 1, lines connecting actuator 112 to control valve 104; and actuator 114 to control valve 106) of the other system for tuning of the other system (see e.g. [0024] describing adjustment of the flow control member by transmission of a control signal 126 to actuator 114.)
and to the controller for controlling of the actuator. (see fig. 1, communication line 126 connecting valve controller 102 to actuator 114.)


Allowable Subject Matter
Claims 1-24 and 27-33 are allowed.

The following is an examiner’s statement of reasons for allowance: While JENSEN teaches many of the features and elements of claim as set forth above; and Lewis et al., US 5,584,646 teaches the use of brackets to mount components in hydraulic control systems; and Masten et al., US Pg-Pub 2014/0379098 teaches a wireless network enabled hydraulic circuit control system; and Aizawa et al., US Pg-Pub 2018/0246712 teaches several features of user interface displays for hydraulic control circuits; and Renner et al., US Pg-Pub 2012/0023922 teaches several other features of user interface displays for hydraulic control circuits; none of the references alone or in reasonable combination teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1)
the hydraulic tuning system further comprises a plurality of brackets adapted to mount the tool to the other system for operatively connecting the actuator to the hydraulic adjustment point of the other system, each bracket being adapted to be removably attached to the actuator permitting replacement of the bracket with another bracket having a different shape than the other brackets for attachment of the tool to any hydraulic valve body.
(Excerpted; Examiner emphasis added to further highlight key differences over prior art)
…in combination with the remaining features and elements of the claimed invention.

Independent claim 13 recites substantively the same subject matter identified with respect to claim 1 above. Accordingly, mutatis mutandis, these claims are likewise persuasive for the above noted reason(s).

The dependent claims 1-12, 14-24, and 27-33, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive for at least the above noted reason(s).

It is for these reason(s) that Applicant’s Invention defines over the Prior Art of Record.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119     


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119